211 F.2d 892
UNITED STATES,v.TINKOFF.
No. 10746.
United States Court of Appeals, Seventh Circuit.
March 9, 1954.

Paysoff Tinkoff, in pro. per.
Irwin H. Cohen, U.S. Atty., John Peter Lulinski, Asst. U.S. Atty., Chicago, Ill., Robert B. Cook, Chicago, Ill., for appellee.
Before MAJOR, Chief Judge, and DUFFY and SWAIM, Circuit Judges.
PER CURIAM.


1
Tinkoff, appellant here, petitioned the district court, 'that an order be entered for a rule to show cause as to why Emanuel I. Goldfine is not in contempt of the order of this (district) court entered on November 16, 1942 * * * .'  He appeals from an order, entered below on June 23, 1952, dismissing his petition and from three other orders containing several companion rulings denying him, inter alia, leave to amend his petition and to vacate the order of dismissal.


2
Pursuing his customary pattern, appellant sought to create an appealable order by his attempt to amend his initial pleading, and thereafter to vacate the first order rejecting it.  These subsequent steps add nothing to the first petition to hold Goldfine in contempt for allegedly committing perjury by his oral responses to questions Tinkoff put to him on November 23, 1942.


3
We do not reach any questions other than that raised by the motions of the United States and respondent E. I. Goldfine, to dismiss this appeal.  Those motions are sustained because the lower court's order denying and dismissing Tinkoff's petition is not an appealable order.  Tinkoff v. Holly, 7 Cir., 1954, 209 F.2d 527; Hultberg v. Anderson, 7 Cir., 214 F. 349.  See also United States v. Tinkoff, 7 Cir., 153 F.2d 106, 107.  Nor do any of the other orders included in appellant's notice of appeal rise to the requisite status of a final appealable order.


4
Both of the aforesaid motions are hereby sustained, and this appeal is dismissed.